The offense is murder, the punishment confinement in the penitentiary for fifteen years.
Two bills of exception are brought forward. Both are in question and answer form. No certificate of the judge showing the necessity of such form appears. Bills of exception in question and answer form are not entitled to consideration. Montez v. State, 276 S.W. 709; Robbins v. State, 272 S.W. 175; Romez v. State, 245 S.W. 914; Jetty v. State, 235 S.W. 589. Where a bill of exception appears in question and answer form, in order to receive consideration, the certificate of the trial judge must show the necessity for such form. Lee v. State,274 S.W. 582.
The evidence is sufficient to support the conviction.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.